       Case 1:17-cv-00076-VSB Document 54 Filed 10/15/19 Page 1 of 2




                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street, Third Floor
                                                       New York, New York 10007

                                                       October 10, 2019
                                                            10/15/2019

BY ECF                                      This action is hereby DISMISSED WITHOUT PREJUDICE and the Clerk
Hon. Vernon S. Broderick                    of Court is respectfully directed to close the case.
United States District Court
40 Foley Square
New York, New York 10007

       Re:    United States v. Silverstein Properties Inc. et al., 17 Civ. 00076 (VSB)

Dear Judge Broderick:

       We represent the United States (the “Government”), the plaintiff in the above-referenced
Fair Housing Act (“FHA”) case. We write respectfully—on behalf of both the Government and
defendant Costas Kondylis and Partners, LLP (“Costas Kondylis”)—to request dismissal without
prejudice of the above-referenced action.

        Paragraph 2 of the Stipulation and Order of Settlement and Dismissal, which was entered
into by the Government and Costas Kondylis on August 20, 2019, see Dkt. No. 50, and so-
ordered by the Court on August 26, 2019, see Dkt. No. 51, provides as follows:

       No later than 45 days from the entry of this Stipulation and Order, the United
       States and Costas Kondylis shall submit a joint status letter to the Court to
       indicate whether the requirements of paragraphs 4 and 9 of the Settlement
       Stipulation have been implemented. In the event that the joint status letter
       submitted by the United States and Costas Kondylis indicates that the
       requirements have been implemented, this Action shall be dismissed without
       prejudice to reinstatement upon the application of any party in the event of a
       breach of the provisions of the Settlement Stipulation, provided that such
       application is made within one year following the entry of this Stipulation and
       Order.

        Costas Kondylis submits, and the Government concurs, that the requirements of
paragraphs 4 and 9 have been implemented. Under the terms of the Stipulation and Order,
the parties respectfully request that the Court dismiss this Action without prejudice.

       We thank the Court for its consideration of this letter and the request herein.
      Case 1:17-cv-00076-VSB Document 54 Filed 10/15/19 Page 2 of 2




                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney
                                                    Southern District of New York

                                              By:          /s/ Natasha W. Teleanu
                                                    LI YU
                                                    JACOB LILLYWHITE
                                                    NATASHA W. TELEANU
                                                    Assistant United States Attorneys
                                                    Tel.: (212) 637-2734/2639/2528
                                                    Fax: (212) 637-2686

cc:   (by ECF)
      Jeffrey J. Fox, Esq.
      Christopher A. Albanese, Esq.
      Counsel for Costas Kondylis and Partners, LLP




                                          2
